N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09277 Viking Mutual Funds (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS VIKING TAX-FREE FUND FOR MONTANA Schedule of Investments March 31, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (96.6%) Education (8.8%) Gallatin Cnty MT Sch Dist #44 Belgrade GO 3.500% 06/15/28 $ 575,000 $ 604,365 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.500% 11/15/25 770,000 770,770 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 5.000% 11/15/23 250,000 287,015 *MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/25 2,000,000 2,187,800 MT St Brd Regt Higher Ed Univ of Mont Ref Rev 4.000% 05/15/26 1,145,000 1,235,432 MT St Brd Regt Higher Ed Rev Ref (MT St Univ) 4.000% 11/15/25 500,000 546,405 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/25 500,000 586,705 MT St Brd Regt Higher Ed Rev Facs Impt - MT St Univ 5.000% 11/15/30 240,000 274,413 Univ of MT Univ Revs Facs Acq & Imp Ser C 5.000% 11/15/17 65,000 65,596 Univ of MT Univ Revs Higher Ed Facs Impt Ser D 5.375% 05/15/19 275,000 288,489 6,846,990 General Obligation (39.7%) Bozeman MT 4.000% 07/01/28 540,000 604,411 Butte Silver Bow City & Cnty GO 3.250% 07/01/22 765,000 766,308 Butte-Silver Bow MT GO 4.000% 07/01/26 115,000 129,085 Butte-Silver Bow MT GO 4.000% 07/01/28 215,000 237,268 Butte-Silver Bow MT GO 4.000% 07/01/30 225,000 242,619 Butte-Silver Bow MT GO 4.000% 07/01/32 240,000 254,119 Butte-Silver Bow MT GO 4.500% 07/01/34 850,000 935,502 Cascade Cnty MT Elem Sch Dist 1 GO (Great Falls) 5.000% 07/01/27 1,120,000 1,370,869 Cascade Cnty MT Elem Sch Dist 1 GO (Great Falls) 4.000% 07/01/28 765,000 856,754 Cascade Cnty MT Elem Sch Dist 1 GO (Great Falls) 4.000% 07/01/29 925,000 1,025,002 Cascade Cnty MT Elem Sch Dist 1 GO (Great Falls) 4.000% 07/01/30 935,000 1,027,098 Cascade Cnty MT Elem Sch Dist 1 GO (Great Falls) 4.000% 07/01/31 700,000 761,334 Cascade Cnty MT High Sch Dist A GO (Great Falls) 4.000% 07/01/28 610,000 683,163 Cascade Cnty MT High Sch Dist A GO (Great Falls) 5.000% 07/01/26 940,000 1,140,728 Cascade Cnty MT High Sch Dist A GO (Great Falls) 5.000% 07/01/27 1,110,000 1,358,629 Cascade Cnty MT High Sch Dist A GO (Great Falls) 4.000% 07/01/29 610,000 675,947 Cascade Cnty MT High Sch Dist A GO (Great Falls) 4.000% 07/01/30 670,000 735,995 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.500% 07/01/23 555,000 594,627 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 3.750% 07/01/24 645,000 689,905 Gallatin Cnty MT Sch Dist #72 (Big Sky) GO 4.000% 07/01/25 420,000 451,605 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/32 915,000 991,887 Gallatin Cnty MT Sch Dist #7 Bozeman Sch Bldg GO 4.000% 12/01/33 515,000 555,556 Gallatin Cnty MT Sch Dist #27 GO 4.250% 06/15/26 415,000 468,323 Meagher Cnty MT Sch Dist #8 (White Sulphur Springs) GO 4.000% 07/01/28 475,000 532,033 Missoula Cnty MT GO 5.000% 07/01/30 490,000 583,330 Missoula Cnty MT GO 5.000% 07/01/31 445,000 526,658 Missoula Cnty MT GO 4.000% 07/01/33 400,000 427,908 Missoula Cnty MT GO 4.000% 07/01/35 250,000 263,025 Missoula Cnty MT High School Dist #1 GO 4.000% 07/01/32 275,000 294,586 Missoula Cnty MT Sch Dist # 4 (Hellgate) GO 5.000% 06/15/28 500,000 589,700 Missoula Cnty MT Sch Dist #4 (Hellgate) GO 5.000% 06/15/29 500,000 584,135 Missoula Cnty MT Sch Dist #4 (Hellgate) GO 5.000% 06/15/30 500,000 581,180 Missoula, MT Ref-Ser A 4.000% 07/01/26 350,000 397,348 Missoula, MT Ref-Ser A 4.000% 07/01/31 250,000 269,275 *Missoula Cnty MT Elem Sch Dis #1 (Missoula) GO 4.000% 07/01/32 1,200,000 1,290,468 Missoula Cnty MT Elem Sch Dis #1 (Missoula) GO 4.000% 07/01/33 750,000 797,985 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/23 385,000 442,342 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/26 855,000 963,183 Montana St Ref-Long Range Bldg-Ser C 4.000% 08/01/27 480,000 533,155 Ravalli Cnty MT GO 4.250% 07/01/27 150,000 154,946 Ravalli Cnty MT GO 4.350% 07/01/28 155,000 161,282 Ravalli Cnty MT GO 4.400% 07/01/29 165,000 171,371 Ravalli Cnty MT GO 4.250% 07/01/30 755,000 816,933 Valley Cnty MT Sch Dist #1-A (Glasgow) GO 4.250% 07/01/31 450,000 499,685 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/24 500,000 607,535 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/26 515,000 614,637 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/27 1,000,000 1,185,390 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/31 350,000 406,735 Yellowstone Cnty MT Sch Dist #2 Billings Sch Bldg GO 5.000% 06/15/32 435,000 503,169 30,754,728 Health Care (20.2%) MT Fac Fin Auth Health Master Ln Pg NE MT-B 4.500% 05/01/27 250,000 250,750 MT Fac Fin Auth Glendive Med Ctr 4.500% 07/01/23 250,000 258,055 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.500% 07/01/23 1,025,000 1,111,192 *MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.650% 07/01/24 1,365,000 1,473,941 MT Fac Fin Auth Health Care Facs Rev Kalispell Regl Med Ctr 4.750% 07/01/25 380,000 409,556 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.250% 06/01/30 660,000 747,496 MT Fac Fin Auth Health Care Facs Rev Master Ln PG-Comnty Med Ctr 5.125% 06/01/26 1,000,000 1,128,680 MT Fac Fin Auth Sisters of Charity Leavenworth 4.750% 01/01/40 705,000 740,588 MT Fac Fin Auth Sisters of Charity Leavenworth 4.500% 01/01/24 1,000,000 1,057,360 MT Fac Fin Auth Sisters of Charity Leavenworth 5.000% 01/01/24 400,000 431,128 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.500% 01/01/25 575,000 659,899 MT Fac Fin Auth Health Care Hosp-Benefis Health Sys 5.750% 01/01/31 815,000 942,751 MT Fac Fin Auth Hlth Fac Bozeman Deaconess Hlth SVCS-Ser A 5.000% 06/01/28 1,015,000 1,162,277 MT Fac Fin Auth Hlth Fac Bozeman Deaconess Hlth SVCS-Ser C 5.000% 06/01/29 915,000 1,044,253 *MT St Health Fac Auth Health Care Rev (St Hosp) 5.000% 06/01/22 1,100,000 1,101,188 MT St Health Fac Auth Health Care Rev (Marcus Daly Mem) 6.000% 08/01/20 790,000 792,180 Yellowstone Cnty MT Health Care Lease Rev 5.000% 09/01/29 1,250,000 1,271,675 Yellowstone Cnty MT Health Care Lease Rev 5.250% 09/01/34 245,000 249,461 Yellowstone Cnty MT Health Care Lease Rev 4.000% 10/01/29 710,000 765,266 15,597,696 Housing (7.0%) MT Brd of Hsg Single Family Program 2.650% 06/01/21 140,000 139,413 MT Brd of Hsg Single Family Program 2.650% 12/01/21 300,000 299,385 MT Brd of Hsg Single Family Program 3.000% 06/01/23 175,000 175,261 MT Brd of Hsg Single Family Program 3.000% 12/01/23 85,000 85,127 MT Brd of Hsg Single Family Program 3.150% 06/01/24 350,000 349,055 MT Brd of Hsg Single Family Program 3.150% 12/01/24 125,000 124,348 MT Brd of Hsg Single Family Program 3.350% 06/01/25 150,000 150,749 MT St Brd of Hsg SF MTGE Program-Ser B-2 3.875% 12/01/23 215,000 227,990 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 06/01/24 185,000 195,728 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.050% 12/01/24 530,000 559,049 MT St Brd of Hsg SF MTGE Program-Ser B-2 4.650% 12/01/28 305,000 327,729 MT Brd of Hsg Single Family Program 5.050% 12/01/24 30,000 30,496 MT Brd of Hsg Single Family Program 5.300% 12/01/29 145,000 149,283 *MT Brd of Hsg Single Family Homeownership-A 4.700% 12/01/26 860,000 894,882 MT St Brd Hsg Single Family Homeownership-A 4.850% 06/01/28 405,000 419,920 MT Brd of Hsg AMT-Single Familiy Homeownership 3.850% 06/01/19 525,000 539,264 MT St Brd of Hsg Single Family Homeownership 2.650% 06/01/19 165,000 167,254 MT St Brd of Hsg Single Family Homeownership 2.900% 06/01/20 160,000 162,651 MT St Brd of Hsg Single Family Homeownership 3.100% 06/01/21 415,000 417,469 5,415,053 Other Revenue (9.6%) Billings MT Spl Impt Dist No 1369 & 1391 5.500% 07/01/26 300,000 315,369 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.550% 07/01/20 65,000 65,050 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.700% 07/01/21 70,000 70,048 Billings MT Pooled Spl Sidewalk Gutter & Alley 4.800% 07/01/22 70,000 69,953 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/17 130,000 130,566 Billings MT Spl Impt Dist Ref No 1360 4.000% 07/01/18 405,000 411,375 Billings MT Tax Increment Urban Renewal Ref 4.375% 07/01/29 490,000 499,829 *Billings MT Tax Increment Urban Renewal Ref 5.000% 07/01/33 900,000 923,427 Bozeman MT Tax Increment Urban Renewal Rev Downtown Impt Dist 4.950% 07/01/28 200,000 208,676 Butte Silver Bow MT City & Cnty Tax Increment 5.000% 07/01/21 600,000 646,326 Gallatin Cnty MT Rural Impt Dist No 396 5.500% 07/01/25 600,000 603,810 *Gallatin Cnty MT Rural Impt Dist No 396 6.000% 07/01/30 1,000,000 1,006,130 Great Falls MT Tax Increment Urban Renewal West BK Urban Renewal Dist-A 5.550% 07/01/29 275,000 291,464 Helena MT Ctfs Partn 4.625% 01/01/24 270,000 287,029 Helena MT Ctfs Partn 5.000% 01/01/29 175,000 187,173 Missoula MT Pkg Commission Ref 4.000% 10/01/26 835,000 906,017 Missoula MT Tax Increment Urban Renewal 5.125% 07/01/26 125,000 129,735 MT Health Facs Auth (Boyd Andrew Prj) Pre-Release Ctr 6.300% 10/01/20 655,000 656,461 7,408,438 Transportation (7.2%) Billings MT Arpt Rev 4.500% 07/01/18 800,000 823,384 Billings MT Arpt Rev 4.750% 07/01/19 350,000 370,580 Billings MT Arpt Rev 5.000% 07/01/20 235,000 253,370 Madison Cnty MT Rural Impt Dist 5.500% 07/01/25 770,000 774,890 *Madison Cnty MT Rural Impt Dist 6.000% 07/01/30 1,000,000 1,006,130 Missoula MT Spl Assmt Pooled Spl Sidewalk Curb 4.750% 07/01/27 200,000 200,890 Missoula MT Spl Assmt Sidewalk Curb 6.000% 07/01/30 200,000 212,358 Missoula MT Spl Impt Dists #540 4.600% 07/01/24 100,000 100,307 Missoula MT Spl Impt Dists #540 4.600% 07/01/25 105,000 105,405 Missoula MT Spl Impt Dists #541 5.400% 07/01/29 370,000 388,833 Missoula MT Spl Impt Dists #548 4.000% 07/01/19 190,000 196,021 Missoula MT Spl Impt Dists #548 4.625% 07/01/23 240,000 249,727 Missoula MT Spl Impt Dists #548 5.250% 07/01/27 240,000 251,352 Missoula MT Spl Impt Dists #548 5.500% 07/01/31 235,000 245,190 MT St Dept of Transportation Rev Grant Antic Hwy 93 5.000% 06/01/22 350,000 366,667 5,545,104 Utilities (4.1%) Billings MT Swr Sys Rev 5.000% 07/01/28 400,000 483,264 Billings MT Swr Sys Rev 5.000% 07/01/31 260,000 308,097 Billings MT Storm Swr Revenue 4.000% 07/01/25 215,000 237,108 Billings MT Storm Swr Revenue 4.000% 07/01/26 225,000 245,392 Billings MT Storm Swr Revenue 4.000% 07/01/28 250,000 273,975 Billings MT Storm Swr Revenue 4.000% 07/01/29 250,000 269,940 Dillon MT Wtr & Swr Sys Rev 4.000% 07/01/33 250,000 268,990 *Forsyth MT Pollution Ctl Rev Portland Gen Elec 5.000% 05/01/33 1,000,000 1,093,340 3,180,106 TOTAL MUNICPAL BONDS (COST: $72,837,777) $ OTHER ASSETS LESS LIABILITIES (3.4%) NET ASSETS (100.0%) $ *Indicates bonds are segregated by the custodian to cover when-issued or delayed-delivery purchases. VIKING TAX-FREE FUND FOR NORTH DAKOTA Schedule of Investments March 31, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (98.4%) Education (16.1%) Barnes Cnty ND North Public Sch Dist Bldg Auth Lease Rev 4.000% 05/01/22 $ 250,000 $ 262,277 Fargo ND Sch Dist Bldg Auth Lease Rev Ref 4.000% 05/01/20 250,000 250,585 ND St Brd Higher Ed ND St Univ Hsg & Aux - Facs 4.000% 04/01/25 415,000 465,784 Univ of ND Hsg & Aux Facs Rev - Series 2014 4.000% 04/01/28 365,000 394,831 ND St Brd Higher Ed Rev UND Hsg & Aux 4.000% 04/01/26 435,000 473,798 ND St Brd Higher Ed Rev Hsg & Aux 4.000% 04/01/33 500,000 517,305 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.000% 08/01/26 265,000 273,151 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.000% 08/01/27 275,000 277,280 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.250% 08/01/28 280,000 286,499 ND State Board of Hgr Educ (MSU) Facs Rev Ref 3.250% 08/01/29 290,000 291,392 ND St Brd Higher Ed (ND St Univ Hsg & Aux Facs) 5.000% 04/01/27 250,000 250,000 ND St Brd Higher Ed 5.000% 04/01/25 160,000 170,013 Univ of ND Hsg & Aux Facs Ref Rev 5.000% 04/01/24 250,000 283,728 4,196,643 General Obligation (20.6%) Bismarck ND Ref & Impt Ser H 3.000% 05/01/23 500,000 521,185 Bismarck ND Public Sch Dist #1 Sch Bldg 4.000% 05/01/26 750,000 814,980 Dickinson ND Public School District #1 4.000% 08/01/34 400,000 416,780 Fargo ND GO Ref & Impt- Ser B 5.000% 05/01/26 400,000 476,336 Fargo ND Ref & Impt - Ser A 4.000% 05/01/23 300,000 326,532 Grand Forks ND Pub Bldg 4.625% 12/01/26 350,000 358,690 Mandan Public Schools District # 1 3.125% 08/01/24 200,000 210,870 Maple-Steele ND Jt Wtr Res Dist GO 4.000% 05/01/30 250,000 247,788 Minot ND Arpt Rev Amt - Set D 3.500% 10/01/25 570,000 600,757 Minot ND Arpt Rev Amt - Set D 4.000% 10/01/28 355,000 372,505 Minot ND Wtr & Swr Util Rev 5.250% 10/01/22 200,000 204,258 Minot ND Wtr & Swr Util Rev 5.375% 10/01/23 250,000 255,295 *West Fargo ND Pub Sch Dist No 6 4.000% 05/01/23 500,000 545,870 5,351,846 Health Care (17.1%) Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 5.000% 07/01/22 300,000 351,771 Burleigh Cnty ND Health Care Rev Ref St Alexius Med Ctr-Ser A 4.500% 07/01/32 250,000 285,510 Burleigh Cnty ND Health Care Rev St Alexius Med Ctr Proj - Ser A 5.000% 07/01/35 500,000 572,435 Burleigh Cnty ND Mun Indl Dev Act Rev Ref MO Slope Luth Care Ctr 5.050% 11/01/18 125,000 125,056 Fargo ND Health Sys 5.500% 11/01/20 500,000 573,530 Fargo ND Health Sys 6.000% 11/01/28 500,000 583,855 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/22 500,000 562,450 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 4.000% 12/01/27 400,000 410,776 Grand Forks ND Hlth Care Sys Rev Altru Hlth Sys 5.000% 12/01/32 250,000 264,165 Grand Forks ND Nursing Fac 7.250% 11/01/29 300,000 310,911 Grand Forks ND Senior Hsg & Nur Fac Rev Ref-Vly Homes Oblig Group-Ser A 5.125% 12/01/2025 250,000 264,272 Langdon ND Health Care Facs Rev Cavalier Cnty Mem Hosp PJ 6.200% 01/01/25 155,000 155,152 4,459,883 Housing (11.5%) ND St Hsg Fin Agy Rev Home Mtg Fin Prog Ser B 3.650% 01/01/20 95,000 99,178 ND Pub Fin Auth McVille & Drayton Obl Grp 4.500% 06/01/26 400,000 435,920 ND St Hsg Fin Agy 2.900% 07/01/20 300,000 307,410 ND St Hsg Fin Agy 3.050% 07/01/21 150,000 152,544 *ND St Hsg Fin Agy 3.350% 07/01/21 785,000 821,911 *ND St Hsg Fin Agy 3.100% 01/01/26 1,165,000 1,173,400 2,990,363 Other Revenue (18.4%) Bismarck ND Park Dist Park Facs Gross Revs 3.500% 04/01/25 280,000 288,803 Bismarck ND Park Dist Park Facs Gross Revs 3.650% 04/01/27 295,000 302,856 Burleigh & Morton Cnty Sales Tax Rev Ser A 4.000% 11/01/32 400,000 411,056 Grand Forks ND Sales Tax Revenue Ref- Alerus Proj-Ser D 5.000% 12/15/27 500,000 588,330 Grand Forks ND Sales Tax Revenue Ref- Alerus Proj-Ser D 5.000% 12/15/28 250,000 291,153 Jamestown ND Park Dist Sales Tax Rev Two Rivers Activity Center Ser A 4.000% 07/01/33 345,000 352,942 Mandan, ND Park Facs Sales Tax Rev 4.000% 09/01/34 500,000 507,150 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/20 150,000 150,283 ND Pub Fin Auth AMT Indl Dev Prog 5.000% 06/01/31 240,000 240,269 ND Pub Fin Auth St Revolving FD 5.500% 10/01/27 250,000 266,978 ND Pub Fin Auth Indl Dev Prog 6.000% 06/01/34 200,000 217,200 ND Pub Fin Auth 4.000% 06/01/30 400,000 421,772 ND Pub Fin Auth Capital Financing Prog Ser - A 4.000% 06/01/28 265,000 286,282 ND Pub Fin Auth Capital Financing Prog Ser 2015C 5.000% 06/01/28 130,000 151,189 *Ward Cnty ND Sales Tax Rev 3.000% 04/01/22 300,000 310,731 4,786,994 Transportation (6.0%) Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.600% 06/01/24 350,000 369,596 Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 5.000% 06/01/29 500,000 531,450 Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.500% 06/01/28 230,000 255,854 Grand Forks ND Regl Arpt Auth Arpt Rev Ser A 4.500% 06/01/28 370,000 395,208 1,552,108 Utilities (8.7%) Bismarck ND Wtr Revenue 3.000% 04/01/21 495,000 513,350 Bismarck ND Wtr Revenue 3.625% 04/01/25 675,000 695,054 Bismarck ND Wtr Revenue 3.750% 04/01/26 265,000 272,571 *Mclean Cnty ND Solid Waste Facs Rev Great River Energy Proj 4.875% 07/01/26 750,000 796,545 2,277,520 TOTAL MUNICPAL BONDS (COST: $24,610,121) $ OTHER ASSETS LESS LIABILITIES (1.6%) 417,162 NET ASSETS (100.0%) $ 26,032,519 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NOTE: INVESTMENT IN SECURITIES (unaudited) At March 31, 2017, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Viking Tax-Free Fund for Montana Viking Tax-Free Fund for North Dakota Investments at cost $72,837,777 $24,610,121 Unrealized appreciation $2,182,283 $1,043,118 Unrealized depreciation ($271,945) ($37,882) Net unrealized appreciation (depreciation)* $1,910,338 $1,005,236 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of wash sales and market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2017: Viking Tax-Free Fund for Montana Level 1 Level 2 Level 3 Total Municipal Bonds $0 $74,748,115 $0 $74,748,115 Total $0 $74,748,115 $0 $74,748,115 Viking Tax-Free Fund for North Dakota Level 1 Level 2 Level 3 Total Municipal Bonds $0 $25,615,357 $0 $26,615,357 Total $0 $25,615,357 $0 $25,615,357 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Viking Mutual Funds By: /s/ Shannon D. Radke Shannon D. Radke President May 30, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President May 30, 2017 By: /s/ Adam Forthun Adam Forthun
